BURKE, District Judge.
The agreement which forms the basis of this judgment was entered into by the parties in compromise of a divorce action then pending. It embodied an agreement to pay counsel fees as well as a weekly allowance for maintenance and support of the wife and minor children, and an agreement to transfer certain real estate to the wife. Performance was had of all except that part relating to the payment of counsel fees and accrued interest on a mortgage covering one of' the parcels of real estate. These stand on the same footing as the agreement for maintenance and support and were not dischargeable in bankruptcy. In re Ridder, 2 Cir., 79 F.2d 524, 103 A.L.R. 719; Merriman v. Hawbaker et al., D.C., 5 F.Supp. 432.
The stay should be denied.